DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 03/28/2022 in which claims 44-69 are pending. Claims 1-43 were canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant’s Arguments/Remarks filed on 03/28/2022 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The claims 44-69 have not overcome the claim rejections as shown below.
Claims 44-69 are pending.
Claims 1-43 were canceled.

Response to Arguments
Regarding independent claim 44, Applicant argues that 3GPP TS 38.331 does not specify how many beams measurements to maintain, and it does not indicate a number of measurements, per frequency.
Examiner respectfully disagrees. Applicant’s specification recites in paragraph [0062] of the PGPUB 2020/0120525 “In this context, maintained refers to the fact that these beam measurements are L3 filtered and are meant to be included in measurement reports, when/if these reports are triggered”. Therefore, maintain is interpreted as performing measurements by a UE and including the measurements in a report, where the report is transmitted by the UE to the network. As indicated in the Office Action mailed on 12/27/2021, 3GPP discloses the UE determines the number of beam indexes to include in the measurement report up to maxNroRsIndexestoReport (3GPP page 52, Section 5.5.5.2, “For beam measurement information to be included in a measurement report the UE shall: 1> set rsIndexResults to include up to maxNroRsIndexesToReport beam indexes”). This shows that the UE sets the number of beams to be included in the measurement report up to maxNroRsIndexesToReport beam indexes. The actions of including measurement information in the measurement report and determining the number of beams to be included in the measurement report up to maxNroRsIndexesToReport beam indexes are interpreted as maintaining beam measurements and determining the number of beam measurements to be maintained based on a maximum number of beams to be reported. In other words, the number of beams to be included in the measurement report is interpreted as the claimed “number of measurements to be maintained” and the maxNroRsIndexesToReport beam indexes are interpreted as the claimed parameter indicating “a maximum number of beams to be reported”. Therefore, 3GPP discloses how many beams measurements to maintain based on a maximum number of beams to be reported. 
3GPP recites in page 36 “UE determines which MO corresponds to the serving cell frequency from the frequency location of the CD-SSB that is contained within the serving cell configuration… Reporting configurations: A list of reporting configurations where there can be one or multiple reporting configurations per measurement object. Each reporting configuration consists of the following: - Reporting format: The quantities per cell and/or per beam that the UE includes in the measurement report (e.g. RSRP) and other associated information such as the maximum number of cells and the maximum number beams per cell to report”, and in page 50 “For the measId for which the measurement reporting procedure was triggered, the UE shall set the measResults within the MeasurementReport message as follows: set the measResultServingCell within measResultServingFreqList to include RSRP, RSRQ and the available SINR for each configured serving cell derived based on the rsType indicated in the associated reportConfig”, where measResultServingFreqList is the measured results of the serving frequencies including measurement results of PCell, configured SCell(s) and best neighbouring cell on each serving frequency (3GPP, page 98). Therefore, 3GPP discloses that the measurements performed by the UE and included in the measurement report are for “one or more serving frequency corresponding to a serving cell or a neighboring cell in the serving frequency”, and “reported per cell”.
Additionally, 3GPP discloses in page 41, Section 5.5.3.1, that the UE applies a layer 3 filtering to the cell measurements before reporting (see also 3GPP page 43, Section 5.5.3.2).

Regarding independent claim 44, Applicant further argues “the claims distinguish between two different parameters – a maximum number of beams to report, per cell, and a number of beam measurements to maintain, per serving frequency” and that the “Office Action overlooks these differences, and focuses entirely on 3GPP TS 38.331’s disclosure of a parameter indicating a maximum number of beams to report, per cell”.
Examiner respectfully disagrees. As discussed above, 3GPP discloses the maximum number beams per cell to report (maxNroRsIndexesToReport) and the number of beams to be included in the measurement report, where the measurements are performed for the serving frequency. Therefore, 3GPP and the Office Action mailed on 12/27/2021 show the difference between both parameters.

Regarding dependent claim 46, Applicant argues that sending a measurement report in response to the trigger is separate from determining the number of beam measurements to be reported.
	Examiner respectfully disagrees. 3GPP recites in page 50 “For the measId for which the measurement reporting procedure was triggered, the UE shall set the measResults within the MeasurementReport message as follows: 2>	for each configured serving cell, include beam measurement information according to the associated reportConfig as described in 5.5.5.2”, and in page 52, Section 5.5.5.2 “For beam measurement information to be included in a measurement report the UE shall: 1> set rsIndexResults to include up to maxNroRsIndexesToReport beam indexes in order of decreasing quantity”. This shows that based on the trigger, a measurement reporting procedure is performed by the UE setting the rsIndexResults to include up to maxNroRsIndexesToReport beam indexes in the measurement report. Therefore, setting the number of beams up to a maximum value based on the trigger for the measurement reporting procedure indicates, in response to the trigger, determining the number of beam measurements to be reported.

Thus, based on the response to the arguments discussed above, the independent claim 44 is rendered unpatentable. Independent claims 56, 58 and 68 recite similar distinguishing features as claim 44, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Allowable Subject Matter
Claims 47, 52-55, 60 and 64-67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 44-46, 48-51 and 56-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TS 38.331 V15.0.0, December 2017, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network NR Radio Resource Control (RRC) protocol specification (Release 15)” (provided in the IDS), hereinafter “3GPP”.

As to claim 44, 3GPP teaches a method, in a wireless device, for performing beam measurements (3GPP, pages 35-36, Section 5.5.1, page 41, Section 5.5.3.1, a UE performs measurements on different beams), the method comprising:
receiving measurement reporting parameters configuring the wireless device for reporting measurements (3GPP, pages 35-36, Section 5.5.1, the UE receives signaling from the network, where the signaling includes measurement and report configuration and parameters);
determining, for each of one or more serving frequencies corresponding to a serving cell or a neighboring cell in the serving frequency (3GPP, page 36, the UE determines which measurement object corresponds to the serving cell frequency. Page 50, Section 5.5.5.1, measurements are set by the UE for each configured serving cell within measResultServingFreqList), a number of beam measurements to be maintained (3GPP, page 36, 2. Reporting configurations, page 50-51, Section 5.5.5.1, page 52, Section 5.5.5.2, for each configured serving cell, beam measurement information is included in the measurement report by the UE, where measurement information includes a number of beams up to maxNroRsIndexestoReport. A neighboring cell is also reported), wherein said determining is based on one or more measurement reporting parameters indicating a maximum number of beams to be reported per cell (3GPP, page 36, 2. Reporting configurations, the reporting configuration includes a Reporting format with information that indicates the maximum number of beams per cell to report. Page 52, Section 5.5.5.2, the UE determines the number of beam indexes to include in the measurement report up to maxNroRsIndexestoReport); and
maintaining beam measurements for each of the one or more serving frequencies according to the corresponding determined number of beam measurements to be maintained, for reporting (3GPP, page 36, 2. Reporting configurations, page 50, Figure 5.5.5-1, Section 5.5.5.1, page 52, Section 5.5.5.2, the UE determines the number of beam indexes to include in the measurement report up to maxNroRsIndexestoReport beam indexes. The UE reports the measurement report to the network).

As to claim 45, 3GPP teaches further comprising reporting, in a measurement report, some or all of the maintained beam measurements for the at least one serving frequency, in response to a trigger corresponding to the reported measurements (3GPP, page 36, 2. Reporting configurations, Reporting criterion, page 50, Figure 5.5.5-1, Section 5.5.5.1, page 52, Section 5.5.5.2, the UE determines which measurement object corresponds to the serving cell frequency. Measurements are set by the UE for each configured serving cell within measResultServingFreqList. The UE sets the measResult within the MeasurementReport for the measID for which the measurement reporting procedure was triggered. The number of beam indexes that are associated to the best beam and remaining beams whose quality is above absThreshSS-BlocksConsolidation are included in the measurement report up to the maxNroRsIndexestoReport beam indexes).

As to claim 46, 3GPP teaches wherein a number of maintained beam measurements that are reported in response to the trigger is determined based on the trigger (3GPP, page 36, 2. Reporting configurations, Reporting criterion, page 41, Section 5.5.3.1, page 50, Figure 5.5.5-1, Section 5.5.5.1, page 52, Section 5.5.5.2, the UE sets the measResult within the MeasurementReport for the measID for which the measurement reporting procedure was triggered. The UE, for each configured serving cell, include beam measurement information according to the associated reportConfig in the MeasurementReport message when the measurement reporting has been triggered. Based on the trigger, the beam measurement information is included in the MeasurementReport message, where the beam measurement information includes the determination of the number of beam indexes that are associated to the best beam and remaining beams whose quality is above absThreshSS-BlocksConsolidation. This number of beams are included in the MeasurementReport message).

As to claim 48, 3GPP teaches wherein said determining comprises, for at least a first one of the one or more serving frequencies, determining that at least one beam measurement is to be maintained, in response to determining that a parameter indicating a maximum number of beams to be reported per cell has been configured with a non-zero value for the at least the first one of the one or more serving frequencies (3GPP, page 36, the UE determines which measurement object corresponds to the serving cell frequency. Page 36, 2. Reporting configurations, page 50-51, Section 5.5.5.1, page 52, Section 5.5.5.2, for each configured serving cell, beam measurement information is included in the measurement report by the UE, where measurement information includes a number of beams up to maxNroRsIndexestoReport. A neighboring cell is also reported. The parameter maxNroRsIndexestoReport, indicating the maximum number of beam indexes to report, is set to a value from integer 1 to maxNroIndexesToReport (Pages 124, 125)).

As to claim 49, 3GPP teaches wherein the at least one beam measurement to be maintained for the first one of the one or more serving frequencies comprises a Reference Signal Received Power (RSRP) measurement (3GPP, page 36, 1. Measurement Objects, page 41, Section 5.5.3.1, the UE determines which MO corresponds to the serving cell frequency contained within the serving cell configuration. 2. Reporting configuration, the UE measures the RSRP per cell and beam to be included in the measurement report) and a Reference Signal Received Quality (RSRQ) measurement (3GPP, page 36, 1. Measurement Objects, page 41, Section 5.5.3.1, the UE is configured to measure RSRP and RSRQ per serving cell), wherein the method further comprises maintaining a signal-to-interference-plus-noise ratio (SINR) beam measurement for the first one of the one or more serving frequencies in response to determining that a SINR trigger is configured for the first one of the one or more serving frequencies (3GPP, page 36, 1. Measurement Objects, page 41, Section 5.5.3.1, the UE determines which MO corresponds to the serving cell frequency contained within the serving cell configuration. 2. Reporting configuration, the UE is configured with a criterion that triggers the UE to send the measurement report, and with the quantities that the UE includes in the measurement report per cell and beam. Page 41, Section 5.5.3.1, page 43, Section 5.5.3.3, the SINR is used as a trigger and as a reporting quantity. The measurements are performed for the serving cell frequency).

As to claim 50, 3GPP teaches wherein said determining comprises, for at least a first one of the one or more serving frequencies, determining that at least one beam measurement is to be maintained, in response to determining that a parameter indicating a maximum number of beams to be reported per cell and a parameter indicating a quantity to be reported have been configured for the at least the first one of one or more serving frequencies (3GPP, page 36, 1. Measurement Objects, 2. Reporting configurations, page 50, Figure 5.5.5-1, Section 5.5.5.1, page 52, Section 5.5.5.2, the UE determines the number of beam indexes to include in the measurement report up to maxNroRsIndexestoReport beam indexes, and also to include RSRP, RSRQ and available SINR within measResultServingFreqList for each configured serving cell indicated on the reportConfig, based on the measurement configuration with measurement objects and reporting configuration. The measurement objects corresponds to serving cell frequencies. The UE reports the measurement report to the network).

As to claim 51, 3GPP teaches wherein determining the number of beam measurements to be maintained is performed separately for each of two or more reference signal types (3GPP, page 35, Section 5.5.1, the network may configure the UE to perform the following NR measurements, based on different RS types SS/PBCH Block or CSI-RS. Page 52, Section 5.5.5.2, the number of beam indexes to include in the measurement report are determined separately for SS/PBCH block and CSI-RS).

As to claim 56, 3GPP teaches a method, in a wireless device, for performing beam measurements (3GPP, pages 35-36, Section 5.5.1, page 41, Section 5.5.3.1, a UE performs measurements on different beams), the method comprising: 
receiving measurement reporting parameters configuring the wireless device for reporting measurements (3GPP, pages 35-36, Section 5.5.1, the UE receives signaling from the network, where the signaling includes measurement and report configuration and parameters); and, 
for each of one or more frequencies, in response to determining that one of the measurement reporting parameters associated with the frequency indicates a maximum number of beam measurements to be reported per cell and another one of the measurement reporting parameters associated with the frequency indicates a quantity to be reported (3GPP, page 36, 2. Reporting configurations, 4. Quantity configurations, the reporting configuration in the measurement configuration includes a Reporting format with the quantities per beam that the UE includes in the measurement report (e.g. RSRP) and information that indicates the maximum number of beams per cell to report. A Quantity Configuration is also included, which indicate the measurement quantities for event evaluation and reporting), maintaining at least one measurement per beam for the frequency, for reporting (3GPP, page 36, 2. Reporting configurations, page 50, Figure 5.5.5-1, Section 5.5.5.1, page 52, Section 5.5.5.2, the UE determines the number of beam indexes to include in the measurement report up to maxNroRsIndexestoReport beam indexes, and also to include RSRP, RSRQ and available SINR within measResultServingFreqList for each configured serving cell indicated on the reportConfig. The UE reports the measurement report to the network).

As to claim 57, 3GPP teaches wherein said determining is performed separately for each of two or more reference signal types (3GPP, page 35, Section 5.5.1, the network may configure the UE to perform the following NR measurements, based on different RS types SS/PBCH Block or CSI-RS. Page 36, 1. Measurement objects, 2. Reporting configurations, the measurement objects correspond to serving cell frequencies. The Reporting configuration includes the quantity and maximum number of beams to report per cell information. Page 52, Section 5.5.5.2, the number of beam indexes to include in the measurement report are determined separately for SS/PBCH block and CSI-RS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58-59, 61-63 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.331 V15.0.0, December 2017, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network NR Radio Resource Control (RRC) protocol specification (Release 15)” (provided in the IDS), hereinafter “3GPP” in view of Deenoo et al. (US 2016/0337916) (provided in the IDS), hereinafter “Deenoo”.

As to claim 58, 3GPP teaches a wireless device configured to perform beam measurements (3GPP, pages 35-36, Section 5.5.1, page 41, Section 5.5.3.1, a UE performs measurements on different beams), the wireless device comprising: 
receive measurement reporting parameters configuring the wireless device for reporting measurements (3GPP, pages 35-36, Section 5.5.1, the UE receives signaling from the network, where the signaling includes measurement and report configuration and parameters); 
determine, for each of one or more serving frequencies corresponding to a serving cell or a neighboring cell in the serving frequency (3GPP, page 36, the UE determines which measurement object corresponds to the serving cell frequency. Page 50, Section 5.5.5.1, measurements are set by the UE for each configured serving cell within measResultServingFreqList), a number of beam measurements to be maintained (3GPP, page 36, 2. Reporting configurations, page 50-51, Section 5.5.5.1, page 52, Section 5.5.5.2, for each configured serving cell, beam measurement information is included in the measurement report by the UE, where measurement information includes a number of beams up to maxNroRsIndexestoReport. A neighboring cell is also reported), wherein said determining is based on one or more measurement reporting parameters indicating a maximum number of beams to be reported per cell (3GPP, page 36, 2. Reporting configurations, the reporting configuration includes a Reporting format with information that indicates the maximum number of beams per cell to report. Page 52, Section 5.5.5.2, the UE determines the number of beam indexes to include in the measurement report up to maxNroRsIndexestoReport); and 
maintain beam measurements for each of the one or more serving frequencies according to the corresponding determined number of beam measurements to be maintained, for reporting (3GPP, page 36, 2. Reporting configurations, page 50, Figure 5.5.5-1, Section 5.5.5.1, page 52, Section 5.5.5.2, the UE determines the number of beam indexes to include in the measurement report up to maxNroRsIndexestoReport beam indexes. The UE reports the measurement report to the network).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 58, the wireless device comprising: 
transceiver circuitry; and 
processing circuitry operatively associated with the transceiver circuitry and configured.

However, Deenoo teaches the wireless device comprising: 
transceiver circuitry (Deenoo, Fig. 1B, [0058], the WTRU includes a transceiver); and 
processing circuitry operatively associated with the transceiver circuitry and configured (Deenoo, Fig. 1B, [0058], the WTRU includes a processor connected to the transceiver to perform the functions of the WTRU).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Deenoo since it is well known in the art that a wireless device comprises a transceiver and a processor. In addition, in order to limit the amount of WTRU feedback during measurements (Deenoo, [0183]), thereby increasing the amount of resources available for other communications in the network.

As to claim 59, 3GPP teaches wherein the processing circuitry is configured to report, in a measurement report, some or all of the maintained beam measurements for the at least one serving frequency, in response to a trigger corresponding to the reported measurements (3GPP, page 36, 2. Reporting configurations, Reporting criterion, page 50, Figure 5.5.5-1, Section 5.5.5.1, page 52, Section 5.5.5.2, the UE determines which measurement object corresponds to the serving cell frequency. Measurements are set by the UE for each configured serving cell within measResultServingFreqList. The UE sets the measResult within the MeasurementReport for the measID for which the measurement reporting procedure was triggered. The number of beam indexes that are associated to the best beam and remaining beams whose quality is above absThreshSS-BlocksConsolidation are included in the measurement report up to the maxNroRsIndexestoReport beam indexes), wherein a number of maintained beam measurements that are reported in response to the trigger is determined based on the trigger (3GPP, page 36, 2. Reporting configurations, Reporting criterion, page 41, Section 5.5.3.1, page 50, Figure 5.5.5-1, Section 5.5.5.1, page 52, Section 5.5.5.2, the UE sets the measResult within the MeasurementReport for the measID for which the measurement reporting procedure was triggered. The UE, for each configured serving cell, include beam measurement information according to the associated reportConfig in the MeasurementReport message when the measurement reporting has been triggered. Based on the trigger, the beam measurement information is included in the MeasurementReport message, where the beam measurement information includes the determination of the number of beam indexes that are associated to the best beam and remaining beams whose quality is above absThreshSS-BlocksConsolidation. This number of beams are included in the MeasurementReport message).

As to claim 61, 3GPP teaches wherein the processing circuitry is configured to determine the number of beam measurements to be maintained by determining, for at least a first one of the one or more serving frequencies, that at least one beam measurement is to be maintained, in response to determining that a parameter indicating a maximum number of beams to be reported per cell has been configured with a non-zero value for the at least the first one of the one or more serving frequencies (3GPP, page 36, the UE determines which measurement object corresponds to the serving cell frequency. Page 36, 2. Reporting configurations, page 50-51, Section 5.5.5.1, page 52, Section 5.5.5.2, for each configured serving cell, beam measurement information is included in the measurement report by the UE, where measurement information includes a number of beams up to maxNroRsIndexestoReport. A neighboring cell is also reported. The parameter maxNroRsIndexestoReport, indicating the maximum number of beam indexes to report, is set to a value from integer 1 to maxNroIndexesToReport (Pages 124, 125)).

As to claim 62, 3GPP teaches wherein the processing circuitry is configured to determine the number of beam measurements to be maintained by determining, for at least a first one of the one or more serving frequencies, that at least one beam measurement is to be maintained, in response to determining that a parameter indicating a maximum number of beams to be reported per cell and a parameter indicating a quantity to be reported have been configured for the at least the first one of one or more serving frequencies (3GPP, page 36, 1. Measurement Objects, 2. Reporting configurations, page 50, Figure 5.5.5-1, Section 5.5.5.1, page 52, Section 5.5.5.2, the UE determines the number of beam indexes to include in the measurement report up to maxNroRsIndexestoReport beam indexes, and also to include RSRP, RSRQ and available SINR within measResultServingFreqList for each configured serving cell indicated on the reportConfig, based on the measurement configuration with measurement objects and reporting configuration. The measurement objects corresponds to serving cell frequencies. The UE reports the measurement report to the network).

As to claim 63, 3GPP teaches wherein the processing circuitry is configured to determine the number of beam measurements to be maintained separately for each of two or more reference signal types (3GPP, page 35, Section 5.5.1, the network may configure the UE to perform the following NR measurements, based on different RS types SS/PBCH Block or CSI-RS. Page 52, Section 5.5.5.2, the number of beam indexes to include in the measurement report are determined separately for SS/PBCH block and CSI-RS).

As to claim 68, 3GPP teaches a wireless device configured to perform beam measurements (3GPP, pages 35-36, Section 5.5.1, page 41, Section 5.5.3.1, a UE performs measurements on different beams), the wireless device comprising: 
receive measurement reporting parameters configuring the wireless device for reporting measurements (3GPP, pages 35-36, Section 5.5.1, the UE receives signaling from the network, where the signaling includes measurement and report configuration and parameters); and, 
for each of one or more frequencies, in response to determining that one of the measurement reporting parameters associated with the frequency indicates a maximum number of beam measurements to be reported per cell and another one of the measurement reporting parameters associated with the frequency indicates a quantity to be reported (3GPP, page 36, 2. Reporting configurations, 4. Quantity configurations, the reporting configuration in the measurement configuration includes a Reporting format with the quantities per beam that the UE includes in the measurement report (e.g. RSRP) and information that indicates the maximum number of beams per cell to report. A Quantity Configuration is also included, which indicate the measurement quantities for event evaluation and reporting), maintain at least one measurement per beam for the frequency, for reporting (3GPP, page 36, 2. Reporting configurations, page 50, Figure 5.5.5-1, Section 5.5.5.1, page 52, Section 5.5.5.2, the UE determines the number of beam indexes to include in the measurement report up to maxNroRsIndexestoReport beam indexes, and also to include RSRP, RSRQ and available SINR within measResultServingFreqList for each configured serving cell indicated on the reportConfig. The UE reports the measurement report to the network).

3GPP teaches the claimed limitations as stated above. 3GPP does not explicitly teach the following features: regarding claim 68, the wireless device comprising: 
transceiver circuitry; and 
processing circuitry operatively associated with the transceiver circuitry and configured.

However, Deenoo teaches the wireless device comprising: 
transceiver circuitry (Deenoo, Fig. 1B, [0058], the WTRU includes a transceiver); and 
processing circuitry operatively associated with the transceiver circuitry and configured (Deenoo, Fig. 1B, [0058], the WTRU includes a processor connected to the transceiver to perform the functions of the WTRU).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP to have the features, as taught by Deenoo since it is well known in the art that a wireless device comprises a transceiver and a processor. In addition, in order to limit the amount of WTRU feedback during measurements (Deenoo, [0183]), thereby increasing the amount of resources available for other communications in the network.

As to claim 69, 3GPP teaches The wireless device of claim 68, wherein the processing circuitry is configured to determine whether the one of the measurement reporting parameters indicates a maximum number of beam measurements to be reported per cell and the other one of the measurement reporting parameters indicates a quantity to be reported, separately for each of two or more reference signal types (3GPP, page 35, Section 5.5.1, the network may configure the UE to perform the following NR measurements, based on different RS types SS/PBCH Block or CSI-RS. Page 36, 2. Reporting configuration, page 52, Section 5.5.5.2, the number of beam indexes to include in the measurement report are determined separately for SS/PBCH block and CSI-RS, where this determination is based on the information that indicates the maximum number of beams per cell to report, or parameter maxNroRsIndexestoReport, included in the measurement configuration received by the UE).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473